— In an action on a performance bond, defendant appeals from (1) an order of the Supreme Court, Nassau County, entered October 31, 1977, which (a) denied its motion for summary judgment and dismissal of the complaint, and (b) granted summary judgment to the plaintiff on the issue of defendant’s liability, and (2) a judgment of the same court, entered thereon on February 13, 1979, which awarded damages to the plaintiff. Appeal from order dismissed. Judgment affirmed. The plaintiff is awarded one bill of costs to cover both appeals. The issue of defendant’s liability to the plaintiff was previously determined by this court (see State Sav. & Loan Assn, of Jackson Hgts. v Republic Ins. Co., 63 AD2d 672, mot for lv to app dsmd 45 NY2d 714). Damiani, J. P., Cohalan, Margett and Martuscello, JJ., concur.